UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL NATHANIEL RIGBY, a/k/a James Anthony
Hardy,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-97-145, CA-98-1078-2)


Submitted:   April 27, 1999                 Decided:    May 21, 1999


Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Nathaniel Rigby, Appellant Pro Se. Scott A. Memmott, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Rigby, Nos. CR-97-145; CA-98-

1078-2 (E.D. Va. Jan. 21, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2